Title: [Letters to Three Friends on Studying Law, October–November 1758.]
From: Adams, John
To: Wentworth, John,Dalton, Tristram,Quincy, Samuel

 
       To John Wentworth.
       
        Mon Ami
       
       My letters, for the future will come to you, not from a School House but from the Cell of an Hermit. I am removed from Worcester to Braintree where I live secluded from all the Cares and Fatigues of busy Life in a Chamber which no mortal Visits but myself except once in a day to make my Bed. A Chamber which is furnished in a very curious manner, with all sorts of Hermetical Utensils.
       Here, no Idea of a Lady, of Diversions, of gay Life Business or of Pleasure ever enters. Here I read, smoke, think, and sleep. Old Roman Lawyers, and dutch Commentators are my constant Companions. What ample Provision have I here accumulated for lasting Felicity! The only Thing I fear is, that all my Passions, which you know are the Gales of Life, as Reason is the Pilot, will go down into an everlasting Calm. And what will a Pilot signify, if there is no Wind.
       To prevent this I must intreat you to redouble your Letters, which always raise a full Gale of Love, sometimes almost a Tempest of Emulation and some times a Breeze of Envy, and will be sufficient, in Addition to those of a few other Friends, to waft the Vessell, tho she is not the best of sailors, with full Speed, along the Voyage.—But what, and where is the Port of my Destination? In sincerity I am afraid to tell you. Tis however a Harbour, where every Vessell may ride securely. A Harbour, in which, tho Tempests rage around, and Thunders roll above, and Earthquakes shudder beneath, neither the Vessell, her Cargo or her Crew, ever receive any Damage.
       But to be plain, I am beginning Life anew. I have new Friendships to make, new Employments to follow, new Concerns, Prospects and Studies, opening before me. And now I have mentioned Studies, I find my self entering an unlimited Field. A Field in which Demosthenes, Cicero, and others of immortal Fame have exulted before me! A Field which incloses the whole Circle of Science and Literature, the History, Wisdom, and Virtue of all ages.—Shall I dare to expatiate here in full Career, like the nobler Animals, that range at large, or shall I blindly, basely creep, like the mole, or the weezell?—Tell me.
       
       To Tristram Dalton.
       How long is it my Friend, since I either received a Letter from you or you from me? Some years I believe. And how long will it be, e’er another Letter passes between us? Why If I may judge of the future by the past, I shall receive one from you about 6 months hence, and then an Intermission of 2 or 3 years will succeed. This has been the Course of our Correspondence, and perhaps you would be as well pleased, if the Intermission should be of 2 or 3 Centuries, or inperpetuo instead of 2 or 3 years. You need not hope however to escape so. Whenever I am fatigued with roman Lawyers and Dutch Commentators, I will set down, and discharge the Vapours of the Brain, upon Paper, and send it away to you write to you, as Painters turn their Eyes to a green mild pleasant Green Colour after long Attention to black in order to ease and Relieve the Eye. This is said, (by the Way) in Conformity to the common Place Cant of the present Day that The study of Law is the most dry, unentertaining study in the World, which I take to be full as wise as Lady ——s Contempt of Shakespears Tragedies in the Lethe of Mr. Garrick. You have heard many Persons say that the study of Mathematicks and of Physicks is dry. Others can find no Beauties in Poetry. And I believe them, as undoubtingly as I believe some others, when they say that Law is dry. Every Thing, my Friend, is dry in Proportion as it is not understood, and I shall not be at all surprised to hear a young Spark whose whole Attention is dissipated among Horses and Ladies, (heaven forgive me) fiddles and frolicks, Cards and Romances, say that the Law is dry.
       But to examine this Matter a little, can no Pleasure be found in tracing to their original sources in Morality, in the Constitution of human Nature, and the Connections and Relations of human Life, the Laws which the Wisdom of perhaps fifty Centuries, has established for the Government of human Kind. No Pleasure in studying the Eloquence of Greece and Rome in those stupendous Monuments of it which have loeen the Wonder and Delight of every Age, to the present Day? No Pleasure in the Study of those Remains, those prescious Remains of grecian and roman Eloquence, which have been the wonder and delight of preserved to the Admiration of all Ages, down to the present day? Far otherwise, So far otherwise that I assure you, even the most Common Law of England, and the precedents and Statutes of former Times, which are most venomously misused at this day, when once their  Language is understood, afford us all the Pleasure of Reasoning in as great Perfection as your favourite science of Mathematicks with the Exception only that we have not always that absolute Certainty, that we have in Mathematicks.
       Tis true, we are not able to attain, in every Case of Law, that total Certainty which you have in some Problems and Theorems, nor have you in Mathematicks, the success in every Problem which you have in some.
       
       To Samll. Quincy.
       
        How surprizingly we how inviolably
       
       How resolutely, how inviolably, how surprizingly we have preserv’d and pursued The Resolution we took of writing each other upon Law. Points of Law, which we took at Weighmouth.—But Oh my Friend how easily we are bro’t fired to lawdable Determinations! But oh proh Dolor, how soon are such Determinations forgot?—Quite as suddenly as the Vows of perpetual Constancy made by a young Fellow, when in the most violent Hurry. This has some how or other recalled to my Memory a Pice of Advice, which Polonius gives to his Daughter in Shakespears Hamlet. 
         
          I do know
          When the Blood burns, how prodigal the soul
          Lends the Tongue Vows. These Blazes oh my Daughter
          Giving more Light than Heat, extinct in both,
          You must not take for Fire.
         
         The soul is no less Prodigal in lending the Tongue Vows, when the Blood glows with Ambition of getting Learning or Virtue, than when it burns with a very different Passion, the Passion alluded to in these Lines. And perhaps the Protestations of the Lover, are as sincere as the Resolutions of the scholar. And as the generous Lover, who by such Vows, has deceived and deflowered an innocent, virtuous Lady, would think him self bound in Honour, and in Conscience, to fullfill his Promises, so should the generous Schollar esteem it a violation of his Conscience, a base, ungenerous, debauching and ruining of himself, to forget his Vows of Industry.
       For my own Part, my Conscience reproaches me with a long series of such Self Perfidy! I start sometimes, and shudder at myself, when the Thought comes into my mind how many million Hours I have squandered in a stupid Inactivity neither furnishing my mind nor exercising my Body. Yet new Reflections continue to arise, and I every Day determine to begin a new Course of Life tomorrow. My Resolutions are like bubbles, they are perpetually rising to the surface of the stream and then are broke and vanish by every puff of Wind. Yet new ones rise and die in perpetual succession.
       In order to connect the preceeding Letter with this, let me add that to taste this Pleasure, active Industry, and not now and then a sudden Resolution alone, is necessary.—And now I have mentioned Resolutions how unwilling and remainder missing
      